Citation Nr: 1547790	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  09-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include herniated discs, L4-5 and L5-S1.
 
2.  Entitlement to service connection for diabetes mellitus, to include as secondary to a lumbar spine disability.
 
3.  Entitlement to service connection for high blood pressure, to include as secondary to a lumbar spine disability.
 
4.  Entitlement to service connection for a heart disorder, to include as secondary to a lumbar spine disability.
 
5.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney
ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION


The Veteran served on active duty from January 1979 to April 1983, in addition to National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of October 2008 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The October 2008 rating decision on appeal denied the Veteran's lumbar spine claim on the basis that new and material evidence had not been submitted.  In a March 2012 decision the Board pointed out that the Veteran's lumbar spine claim must be adjudicated on the merits because additional service department records, specifically National Guard records showing complaints of symptoms pertaining to the Veteran's back, which were not on file when the RO first considered this claim, were subsequently obtained and associated with the claims file.  See 38 C.F.R. § 3.156(c).

The March 2012 Board decision denied the Veteran's claim for service connection for a lumbar spine disability and remanded the other issues now on appeal for the issuance of a statement of the case (SOC).  Such was issued in September 2013, and the Veteran perfected his appeal in the same month.  Meanwhile, a July 2013 memorandum decision by the United States Court of Appeals for Veterans Claims (Court) remanded the matter of service connection for a lumbar spine disability to the Board for readjudication consistent with the Court's decision. 

The Board remanded the Veteran's claims for further development in May 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2014 Board remand instructed that the Veteran be provided a medical examination of the spine.  The instructions included that the VA examiner review treatise medical evidence regarding lumbar spine disability that had been submitted by the Veteran.  It further instructed that the VA examiner provide an opinion regarding whether the Veteran's current lumbar spine disability is related to service, specifically addressing and commenting on the medical literature submitted by the Veteran in support of his claim.  A review of the October 2014 VA examination report includes a list of the evidence considered by the VA examiner, but the treatise medical evidence is not mentioned.  Furthermore, the VA medical examiner's opinion did not address or comment on the medical literature submitted by the Veteran in support of his claim.  Consequently the Veteran's lumbar spine claim must be remanded for compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).    

The record contains an August 2010 letter from the Social Security Administration (SSA) to the Veteran informing him that he had been awarded SSA disability benefits.  A review of the claims file reveals that the SSA disability decision, and the medical records upon which the decision was based, are not of record and have not been requested.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA decision regarding disability benefits as they may contain information relevant to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The Veteran's claims must be remanded so that the SSA records can be obtained, and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:
1.  Obtain the Veteran's updated VA treatment records. 

2.  Request from SSA copies of the determination, and all records underlying the determination, submitted or obtained in support of the claim for disability benefits from SSA submitted on behalf of the Veteran.  All records/responses received should be associated with the claims file.  If records are unavailable, SSA should so indicate.  The Veteran and his representative are to be notified of any unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  When the above actions have been accomplished, forward the Veteran's claims file to an appropriate physician to obtain an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) the Veteran's current low back disability is related to the Veteran's reports of back pain during service.  The examiner must specifically address and comment on the medical treatise literature submitted by the Veteran in support of his claim.  If, but only if, the examiner deems it necessary to conduct an examination of the Veteran for purposes of rendering such an opinion, such examination should be scheduled.

The underlying reasons for the conclusion must be addressed in the opinion.  The reviewer is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the reviewer's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Following the above development, review the claims file and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




